 
Exhibit 10.10


Mr. John Anderson
Key Gold Corporation


December 1, 2006


RE:
Letter Agreement for the Option to Purchase Uranium Properties by Key Gold
Corporation (or its designee) from Somuncurah SRL, an Argentine Entity



Dear Mr. Anderson:


This Letter Agreement, when signed by both parties, shall constitute the binding
agreement for an option to purchase the 29,950 hectares of uranium claims,
comprising the Guanchin, Cuesta de Miranda, Alpasinche, Bolson de Palqui, Huaco,
Rincon de los Paez, and Cuesta de Miranda I, all in the Province of La Rioja,
Argentina, and as listed in Exhibit A attached hereto (collectively hereinafter
the “Properties”), by Key Gold Corporation (“Key”) or its designee from
Somuncurah SRL (“Somuncurah”), an Argentine entity. Somuncurah shall provide to
Key, pursuant to industry standard confidentiality and non-compete agreements to
be entered into, historic reports and project descriptions of the Properties, a
title review of the land status of the Properties, and sufficient information
(financial and otherwise) that may be required to be filed with the Securities
and Exchange Commission by Key in connection with the exercise of the option on
December 8, 2006 as provided below. Following a reasonable opportunity to review
such reports and land review data, the option to purchase shall be exercised by
Key by paying US$250,000.00 to Somuncurah on or before December 8, 2006 by wire
transfer to the account information to be supplied by Somuncurah. Upon such
exercise, Key shall have the option to purchase the Properties on the following
terms and conditions:


1.
In order to maintain the purchase option in force, Key shall make the following
payments in the amounts and at the times specified below:



On or before May 10, 2007
US$    150,000.00
On or before May 10, 2008
US$    150,000.00
On or before May 10, 2009
US$    250,000.00
On or before November 10, 2010
US$ 2,800,000.00



2.
Upon making the final payment listed above (and, assuming each of the previous
payments have been made timely), Key shall have completed the purchase of all of
Somuncurah’s right, title and interest in the Properties, and Somuncurah,
directly and through the best efforts of George Young and its and his respective
affiliates, shall promptly convey the Properties (that have not been
relinquished as provided in paragraph 3 below) to Key, free and clear of all
liens and encumbrances, except any as shall have been suffered to attach to the
Properties by any action or inaction of Key or any of its officers, directors,
agents or successors. In such conveyance, Somuncurah shall reserve to itself or
its assigns a 1.5% Net Smelter Return royalty interest, determined and
documented in accordance with industry standards.

 

--------------------------------------------------------------------------------


 
3.
At any time, Key may make any payment or payments called for above in advance of
the actual date(s) specified. During the time up to and until all payments have
been made, and so long as the purchase option is in effect, Key shall maintain
the Properties in full compliance with all regulatory requirements (except with
respect to any Property or Properties that Key has previously properly
relinquished, as described below), and shall have the right to operate mineral
exploration and any related exploitation and other activities as it sees fit,
and shall file all reports and proofs of work as reasonable and necessary to
maintain the Properties in good standing with the Province of La Rioja and the
Republic of Argentina. In addition, in the event that Key at any time desires
not to proceed with the purchase option with respect to one or more of the
Properties, Key shall notify Somuncurah at least thirty (30) days in advance of
the date for the next subsequent payment provided in paragraph 2 above, and
thereafter with respect to any such Property or Properties, Key shall have no
further responsibility to maintain the good standing thereof, and the payment
amounts to be made by Key shall be proportionately reduced in the ratio of the
hectares contained within the relinquished Property or Properties to the total
amount of hectares of 29,950. In such event, Somuncurah shall take such Property
or Properties from that point for its own account. With respect to any Property
or Properties so relinquished by Key, Key shall have no further obligation to
make any payment or payments falling due after thirty (30) days of such notice
of relinquishment, or any other obligation relating to such Property of
Properties, except for reclamation or other obligations arising from Key’s
operations prior to the time of relinquishment.
   
4.
George Young, Somuncurah, and his and its respective affiliates accept
responsibility for, and shall indemnify and hold Key harmless from and against,
any and all taxes, governmental fees, and the like that may accrue against
George Young, Somuncurah, and his and its affiliates in respect of the
transactions contemplated hereby.

 
Upon the execution of this Letter Agreement by both parties and the payment of
the initial exercise price of US$250,000.00, this Letter Agreement shall become
a binding purchase option agreement enforceable in accordance with its terms.
However, the parties may desire to enter into more formal documentation to
enable any reasonable financing or regulatory review as may be required. In the
event either party desires to do so, it is hereby mutually agreed that the
parties will negotiate in good faith a more formal and definitive purchase
option agreement and use their best efforts to finalize and execute the same
within thirty (30) days from the date that either party notifies the other of
such desire. Any such formal document shall contain the provisions of this
Letter Agreement and such other usual and customary terms and conditions as are
within the industry standards, so long as the basic provisions of this Letter
Agreement remain embodied in such document.
 
2

--------------------------------------------------------------------------------


 
In consideration of the foregoing agreements and commitments of the parties and
the other terms provided above, the undersigned hereby acknowledge their consent
and agreement to be bound by the terms of this Letter Agreement.


ACCEPTED AND AGREED THIS 1st DAY OF DECEMBER, 2006


KEY GOLD CORPORATION
 
By:
_______________________  
John Anderson
 
Chairman and CEO



ACCEPTED AND AGREED THIS _____ DAY OF DECEMBER, 2006


SOMUNCURAH SRL
 
By:
_______________________  
George S. Young
 
Its Attorney in Fact


3

--------------------------------------------------------------------------------



EXHIBIT A


To Letter Agreement
between Key Gold Corporation (or its designee) and Somuncurah SRL


The following mining claims in the Province of La Rioja, Argentina:


Name
Hectares
Identifying Information
     
Guanchin
3,500 hectares
As filed in La Rioja Official Records
Cuesta de Miranda
4,500 hectares
As filed in La Rioja Official Records
Alpasinche
3,500 hectares
As filed in La Rioja Official Records
Bolson de Palqui
3,950 hectares
As filed in La Rioja Official Records
Huaco
3,000 hectares
As filed in La Rioja Official Records
Rincon de los Paez
5,500 hectares
As filed in La Rioja Official Records
Cuesta de Miranda I
6,000 hectares
As filed in La Rioja Official Records



 

--------------------------------------------------------------------------------

